Name: Council Regulation (EU) NoÃ 219/2010 of 15Ã March 2010 amending Regulation (EU) NoÃ 53/2010 as regards the fishing opportunities for certain fish stocks and following the conclusion of the bilateral fisheries arrangements for 2010 with Norway and the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  international law;  Europe
 Date Published: nan

 19.3.2010 EN Official Journal of the European Union L 71/1 COUNCIL REGULATION (EU) No 219/2010 of 15 March 2010 amending Regulation (EU) No 53/2010 as regards the fishing opportunities for certain fish stocks and following the conclusion of the bilateral fisheries arrangements for 2010 with Norway and the Faroe Islands THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Regulation (EU) No 53/2010 (1) fixes for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required. (2) The fishing opportunities for EU vessels in the waters of Norway and the Faroe Islands and in EU waters for stocks shared, jointly managed or exchanged with those countries as well as the fishing opportunities in EU waters for vessels flying the flag of Norway and the Faroe Islands are established each year following the consultation on fishing rights held in accordance with the procedure provided for in the agreements or protocols on fisheries relations with those countries (2). (3) Pending the conclusion of the consultations on the arrangements for 2010 with Norway and the Faroe Islands, Regulation (EU) No 53/2010 fixes provisional fishing opportunities for the concerned fish stocks. (4) On 15 January and 26 January 2010, the consultations with the Faroe Islands and Norway respectively were concluded and the arrangements for the fishing opportunities for 2010 established. As a consequence, it is necessary to replace the provisional fishing opportunities for the concerned fish stocks for 2010 as established in Regulation (EU) No 53/2010 with the fishing opportunities corresponding to those arrangements. (5) At its Annual Meeting in 2009, the Western and Central Pacific Fisheries Commission reconfirmed that as from 1 January 2010 two high seas areas in the WCPFC Convention area are to be closed to fishing for bigeye and yellowfin tuna by purse-seine vessels and introduced a limit on catches for swordfish for each party to the Convention. It is necessary to implement these new provisions into EU law. (6) Regulation (EU) No 53/2010 should therefore be amended accordingly. (7) In order to avoid the interruption of fishing activities, this Regulation should apply from 1 January 2010. For the same reason it should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 53/2010 is amended as follows: 1. Article 1(2) is deleted; 2. the following Article is inserted: Article 30a Closed areas for purse-seine fisheries The fishing by purse-seine vessels for bigeye tuna and yellowfin tuna shall be prohibited in the following high seas areas: (a) the international waters enclosed by the boundaries of the exclusive economic zones of Indonesia, Palau, Micronesia and Papua New Guinea; (b) the international waters enclosed by the boundaries of the exclusive economic zones of Micronesia, Marshall Islands, Nauru, Kiribati, Tuvalu, Fiji, Solomon Islands and Papua New Guinea.; 3. Annex IA is amended in accordance with Annex I to this Regulation; 4. Annex IB is replaced by the text in Annex II to this Regulation; 5. Annex IH is replaced by the text in Annex III to this Regulation; 6. Annex III is replaced by the text in Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2010. For the Council The President E. ESPINOSA (1) OJ L 21, 26.1.2010, p. 1. (2) OJ L 226, 29.8.1980, p. 48 (Norway); OJ L 226, 29.8.1980, p. 12 (Faroe Islands). ANNEX I Annex Ia to Regulation (EU) No 53/2010 is amended as follows: 1. the entry concerning the species sandeel in EU waters of IIa, IIIa and IV is replaced by the following: Species: Sandeel Ammodytidae Zone: EU waters of IIa, IIIa and IV (1) (SAN/2A3A4.) Denmark 167 436 United Kingdom 3 660 Germany 256 Sweden 6 148 EU 177 500 Norway 20 000 (2) Faroe 2 500 (2) TAC 200 000 2. the entry concerning the species tusk in EU and international waters of V, VI and VII is replaced by the following: Species: Tusk Brosme brosme Zone: EU and international waters of V, VI and VII (USK/567EI) Germany 4 Spain 14 France 172 Ireland 17 United Kingdom 83 Others 4 (3) EU 294 Norway (4) 2 923 (5) (6) TAC 3 217 3. the entry concerning the species tusk in Norwegian waters of IV is replaced by the following: Species: Tusk Brosme brosme Zone: Norwegian waters of IV (USK/04-N.) Belgium 0 Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 EU 170 TAC Not relevant 4. the entry concerning the species herring in IIIa is replaced by the following: Species: Herring (7) Clupea harengus Zone: IIIa (HER/03A.) Denmark 14 010 Germany 224 Sweden 14 656 EU 28 890 Faroe Islands 450 (8) TAC 33 855 5. the entry concerning the species herring in EU waters of IV north of 53 ° 30 ²N is replaced by the following: Species: Herring (9) Clupea harengus Zone: EU and Norwegian waters of IV north of 53 ° 30 ²N (HER/4AB.) Denmark 22 497 Germany 14 147 France 9 653 The Netherlands 21 581 Sweden 1 672 United Kingdom 24 223 EU 93 773 Norway 47 647 (10) TAC 164 300 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 °N (HER/*04N-) EU 50 000 6. the entry concerning the species herring in Norwegian waters south of 62 °N is replaced by the following: Species: Herring Clupea harengus Zone: Norwegian waters south of 62 °N (HER/04-N.) Sweden 846 (11) EU 846 TAC 164 300 7. the entry concerning by-catches of the species herring in IIIa is replaced by the following: Species: Herring (12) Clupea harengus Zone: By-catches in IIIa (HER/03A-BC) Denmark 6 424 Germany 57 Sweden 1 034 EU 7 515 TAC 7 515 8. the entry concerning the by-catches of the species herring in EU waters of IIa and IV; VIId is replaced by the following: Species: Herring (13) Clupea harengus Zone: By-catches in IV, VIId and in EU waters of IIa (HER/2A47DX) Belgium 67 Denmark 13 008 Germany 67 France 67 The Netherlands 67 Sweden 64 United Kingdom 247 EU 13 587 TAC 13 587 9. the entry concerning the species herring in VIId; IVc is replaced by the following: Species: Herring (14) Clupea harengus Zone: VIId; IVc (15) (HER/4CXB7D) Belgium 7 100 (16) Denmark 321 (16) Germany 202 (16) France 5 235 (16) The Netherlands 8 193 (16) United Kingdom 1 830 (16) EU 22 881 TAC 164 300 10. the entry concerning the species herring in EU and international waters of Vb, VIb and VIaN is replaced by the following: Species: Herring Clupea harengus Zone: EU and international waters of Vb, VIb and VIaN (17) (HER/5B6ANB) Germany 2 656 France 503 Ireland 3 589 The Netherlands 2 656 United Kingdom 14 356 EU 23 760 Faroe Islands 660 (18) TAC 24 420 11. the entry concerning the species cod in the Skagerrak is replaced by the following: Species: Cod Gadus morhua Zone: Skagerrak (COD/03AN.) Belgium 12 (19) (20) Denmark 3 835 (19) (20) Germany 96 (19) (20) The Netherlands 24 (19) (20) Sweden 671 (19) (20) EU 4 638 TAC 4 793 12. the entry concerning the species cod in EU waters of IIa and IV; that part of IIIa not covered by the Skagerrak and Kattegat is replaced by the following: Species: Cod Gadus morhua Zone: IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 991 (21) (22) Denmark 5 696 (21) (22) Germany 3 612 (21) (22) France 1 225 (21) (22) The Netherlands 3 219 (21) (22) Sweden 38 (21) (22) United Kingdom 13 067 (21) (22) EU 27 848 (21) Norway 5 704 (23) TAC 33 552 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) EU 24 204 13. the entry concerning the species cod in Norwegian waters south of 62 °N is replaced by the following: Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (24) EU 382 TAC Not relevant 14. the entry concerning the species cod in VIId is replaced by the following: Species: Cod Gadus morhua Zone: VIId (COD/07D.) Belgium 84 (25) (26) France 1 641 (25) (26) The Netherlands 49 (25) (26) United Kingdom 181 (25) (26) EU 1 955 TAC 1 955 15. the entry concerning the species anglerfish in Norwegian waters of IV is replaced by the following: Species: Anglerfish Lophiidae Zone: Norwegian waters of IV (ANF/04-N.) Belgium 46 Denmark 1 182 Germany 19 The Netherlands 17 United Kingdom 276 EU 1 540 TAC Not relevant 16. the entry concerning the species haddock in IIIa, EU waters of IIIb, IIIc and IIId is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: IIIa, EU waters of IIIb, IIIc and IIId (HAD/3A/BCD) Belgium 9 Denmark 1 551 Germany 99 The Netherlands 2 Sweden 183 EU 1 844 (27) TAC 2 201 17. the entry concerning the species haddock in EU waters of IIa and IV is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: IV; EU waters of IIa (HAD/2AC4.) Belgium 200 Denmark 1 376 Germany 876 France 1 526 The Netherlands 150 Sweden 139 United Kingdom 22 698 EU 26 965 (28) Norway 8 083 TAC 35 794 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (HAD/*04N-) EU 20 613 18. the entry concerning the species haddock in Norwegian waters south of 62 °N is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters south of 62 °N (HAD/04-N.) Sweden 707 (29) EU 707 TAC Not relevant 19. the entry concerning the species whiting in IIIa is replaced by the following: Species: Whiting Merlangius merlangus Zone: IIIa (WHG/03A.) Denmark 232 The Netherlands 1 Sweden 25 EU 258 (30) TAC 1 050 20. the entry concerning the species whiting in EU waters of IIa and IV is replaced by the following: Species: Whiting Merlangius merlangus Zone: IV; EU waters of IIa (WHG/2AC4.) Belgium 236 (31) Denmark 1 022 (31) Germany 266 (31) France 1 536 (31) The Netherlands 591 (31) Sweden 2 (31) United Kingdom 7 391 (31) EU 11 044 (32) Norway 790 (33) TAC 12 897 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) EU 8 203 21. the entry concerning the species whiting and Pollack in Norwegian waters south of 62 °N is replaced by the following: Species: Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters south of 62 ° N (W/P/04-N.) Sweden 190 (34) EU 190 TAC Not relevant 22. the entry concerning the species blue whiting in Norwegian waters of II and IV is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: Norwegian waters of II and IV (WHB/4AB-N.) Denmark 1 900 United Kingdom 100 EU 2 000 TAC 540 000 23. the entry concerning the species blue whiting in EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 10 128 (35) (36) Germany 3 938 (35) (36) Spain 8 586 (35) (36) France 7 048 (35) (36) Ireland 7 843 (35) (36) The Netherlands 12 350 (35) (36) Portugal 798 (35) (36) Sweden 2 505 (35) (36) United Kingdom 13 141 (35) (36) EU 66 337 (35) (36) Norway 59 900 (37) (38) Faroe Islands 9 000 (39) (40) TAC 540 000 24. the entry concerning the species blue whiting in VIIIc, IX and X; EU waters of CECAF 34.1.1 is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX and X; EU waters of CECAF 34.1.1 (WHB/8C3 411) Spain 11 096 Portugal 2 774 EU 13 870 (41) (42) TAC 540 000 25. the entry concerning the species blue whiting in EU waters of II, IVa, V, Vi north of 56 ° 30N and VII west of 12 °W is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: EU waters of II, IVa, V, VI north of 56 ° 30N and VII west of 12 °W (WHB/24A567) Norway 88 701 (43) (44) Faroe Islands 14 000 (45) (46) TAC 540 000 26. the entry concerning the species blue ling in EU waters and international waters of VI, VII is replaced by the following: Species: Blue ling Molva dypterygia Zone: EU waters and international waters of VI, VII (BLI/67-) Germany 18 Estonia 3 Spain 57 France 1 309 Ireland 5 Lithuania 1 Poland 1 United Kingdom 333 Others 5 (47) EU 1 732 Norway 150 (48) Faroe Islands 150 (49) TAC 2 032 27. the entry concerning the species ling in EU and international waters of VI, VII, VIII, IX, X, XII and XIV is replaced by the following: Species: Ling Molva molva Zone: EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 29 Denmark 5 Germany 107 Spain 2 156 France 2 299 Ireland 576 Portugal 5 United Kingdom 2 646 EU 7 824 Norway 6 140 (50) (51) Faroe Islands 200 (52) (53) TAC 14 164 28. the entry concerning the species ling in Norwegian waters of IV is replaced by the following: Species: Ling Molva molva Zone: Norwegian waters of IV (LIN/04-N.) Belgium 6 Denmark 747 Germany 21 France 8 The Netherlands 1 United Kingdom 67 EU 850 TAC Not relevant 29. the entry concerning the species Norway lobster in Norwegian waters of IV is replaced by the following: Species: Norway lobster Nephrops norvegicus Zone: Norwegian waters of IV (NEP/04-N.) Denmark 1 135 Germany 1 UK 64 EU 1 200 TAC Not relevant 30. the entry concerning the species northern prawn in IIIa is replaced by the following: Species: Northern prawn Pandalus borealis Zone: IIIa (PRA/03A.) Denmark 3 401 Sweden 1 832 EU 5 233 TAC 9 800 31. the entry concerning the species northern prawn in Norwegian waters south of 62 °N is replaced by the following: Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 420 Sweden 138 (54) EU 558 TAC Not relevant 32. the entry concerning the species plaice in the Skagerrak is replaced by the following: Species: Plaice Pleuronectes platessa Zone: Skagerrak (PLE/03AN.) Belgium 56 Denmark 7 280 Germany 37 The Netherlands 1 400 Sweden 390 EU 9 163 TAC 9 350 33. the entry concerning the species plaice in the Kattegat is replaced by the following: Species: Plaice Pleuronectes platessa Zone: Kattegat (PLE/03AS.) Denmark 2 039 Germany 23 Sweden 229 EU 2 291 TAC 2 291 34. the entry concerning the species plaice in EU waters of IIa and IV; that part of IIIa not covered by the Skagerrak and the Kattegat is replaced by the following: Species: Plaice Pleuronectes platessa Zone: IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 3 665 Denmark 11 911 Germany 3 436 France 687 The Netherlands 22 907 United Kingdom 16 951 EU 59 557 Norway 4 268 TAC 63 825 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) EU 24 439 35. the entry concerning the species saithe in IIIa; EU waters of IIa, IIIb, IIIc, IIId and IV is replaced by the following: Species: Saithe Pollachius virens Zone: IIIa and IV; EU waters of IIa, IIIb, IIIc, and IIId (POK/2A34.) Belgium 37 Denmark 4 357 Germany 11 002 France 25 891 The Netherlands 110 Sweden 599 United Kingdom 8 435 EU 50 431 Norway 56 613 (55) TAC 107 044 36. the entry concerning the species saithe in VI; EU and international waters of Vb; EU and international waters of XII and XIV is replaced by the following: Species: Saithe Pollachius virens Zone: VI; EU and international waters of Vb, XII and XIV (POK/561 214) Germany 660 France 6 556 Ireland 447 United Kingdom 3 443 EU 11 106 TAC 11 106 37. the entry concerning the species saithe in Norwegian waters south of 62 °N is replaced by the following: Species: Saithe Pollachius virens Zone: Norwegian waters south of 62 °N (POK/04-N.) Sweden 880 (56) EU 880 TAC Not relevant 38. the entry concerning the species Greenland halibut in EU waters of IIa and IV; EU and international waters of Vb and VI is replaced by the following: Species: Greenland Halibut Reinhardtius hippoglossoides Zone: EU waters of IIa and IV; EU and international waters of Vb and VI (GHL/2A-C46) Denmark 3 Germany 5 Estonia 3 Spain 3 France 49 Ireland 3 Lithuania 3 Poland 3 United Kingdom 189 EU 262 (57) TAC 612 39. the entry concerning the species mackerel in IIIa; EU waters of IIa, IIIb, IIIc, IIId and IV is replaced by the following: Species: Mackerel Scomber scombrus Zone: IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId (MAC/2A34.) Belgium 475 Denmark 12 529 (58) Germany 495 France 1 496 The Netherlands 1 507 Sweden 4 485 (59) (60) United Kingdom 1 395 EU 22 382 (59) (61) Norway 103 374 (62) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March and in December 2010 (MAC/*2A6.) Denmark 4 130 5 012 France 490 The Netherlands 490 Sweden 390 10 United Kingdom 490 Norway 3 000 40. the entry concerning the species mackerel in VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV is replaced by the following: Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 18 793 Spain 20 Estonia 156 France 12 530 Ireland 62 641 Latvia 115 Lithuania 115 The Netherlands 27 405 Poland 1 323 United Kingdom 172 268 EU 295 366 Norway 11 626 (63) Faroe Islands 4 536 (64) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone specified and only during the periods 1 January to 15 February and 1 September to 31 December. IVa (MAC/*04A-C) Norwegian waters of IVa (MAC/*04N-) Germany 7 561 5 183 France 5 041 3 456 Ireland 25 204 17 278 The Netherlands 11 027 7 559 United Kingdom 69 313 47 516 EU 118 146 80 992 41. the entry concerning the species mackerel in VIIIc, IX and X; EU waters of CECAF 34.1.1 is replaced by the following: Species: Mackerel Scomber scombrus Zone: VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3 411) Spain 27 919 (65) France 185 (65) Portugal 5 771 (65) EU 33 875 TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 2 345 France 16 Portugal 484 42. the entry concerning the species common sole in EU waters of II and IV is replaced by the following: Species: Common sole Solea solea Zone: EU waters of II and IV (SOL/24.) Belgium 1 171 Denmark 535 Germany 937 France 234 The Netherlands 10 571 United Kingdom 602 EU 14 050 Norway 50 (66) TAC 14 100 43. the entry concerning the species sprat in IIIa is replaced by the following: Species: Sprat Sprattus sprattus Zone: IIIa (SPR/03A.) Denmark 34 843 Germany 73 Sweden 13 184 EU 48 100 TAC 52 000 44. the entry concerning the species sprat in EU waters of IIa and IV is replaced by the following: Species: Sprat Sprattus sprattus Zone: EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 730 Denmark 136 883 Germany 1 730 France 1 730 The Netherlands 1 730 Sweden 1 330 (67) United Kingdom 5 707 EU 150 840 Norway 10 000 (68) Faroe Islands 9 160 (69) (70) TAC 170 000 (71) 45. the entry concerning the species horse mackerel in EU waters of IVb, IVc and VIId is replaced by the following: Species: Horse mackerel Trachurus spp. Zone: EU waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 48 Denmark 20 875 Germany 1 843 (72) Spain 388 France 1 732 (72) Ireland 1 313 The Netherlands 12 568 (72) Portugal 44 Sweden 75 United Kingdom 4 968 (72) EU 43 854 Norway 3 600 (73) TAC 47 454 46. the entry concerning the species horse mackerel in EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, b, d, e; EU and international waters of Vb; international waters of XII and XIV is replaced by the following: Species: Horse mackerel Trachurus spp. Zone: EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, b, d, e; EU and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 15 691 (74) Germany 12 243 (74) (75) Spain 16 699 France 6 301 (74) (75) Ireland 40 775 (74) The Netherlands 49 123 (74) (75) Portugal 1 609 Sweden 675 (74) United Kingdom 14 765 (74) (75) EU 157 881 Faroe Islands 2 000 (76) TAC 159 881 47. the entry concerning the species Norway pout in IIIa; EU waters of IIa and IV is replaced by the following: Species: Norway pout Trisopterus esmarki Zone: IIIa; EU waters of IIa and IV (NOP/2A3A4.) Denmark 74 931 Germany 14 (77) The Netherlands 55 (77) EU 75 000 Norway 6 000 (78) TAC 8 1000 48. the entry concerning the species Norway pout in Norwegian waters of IV is replaced by the following: Species: Norway pout Trisopterus esmarki Zone: Norwegian waters of IV (NOP/04-N.) Denmark 950 (79) United Kingdom 50 (79) EU 1 000 (79) TAC Not relevant 49. the entry concerning the species industrial fish in Norwegian waters of IV is replaced by the following: Species: Industrial fish Zone: Norwegian waters of IV (I/F/04-N.) Sweden 800 (80) (81) EU 800 TAC Not relevant 50. the entry concerning the combined quota in EU waters of Vb, VI and VII is replaced by the following: Species: Combined quota Zone: EU waters of Vb, VI and VII (R/G/5B67-C) EU Not relevant Norway 140 (82) TAC Not relevant 51. the entry concerning other species in Norwegian waters of IV is replaced by the following: Species: Other species Zone: Norwegian waters of IV (OTH/04-N.) Belgium 27 Denmark 2 500 Germany 282 France 116 The Netherlands 200 Sweden Not relevant (83) United Kingdom 1 875 EU 5 000 (84) TAC Not relevant 52. the entry concerning other species in EU waters of IIa, IV and VIa north of 56 ° 30 ²N is replaced by the following: Species: Other species Zone: EU waters of IIa, IV and VIa north of 56 ° 30 ²N (OTH/2A46AN) EU Not relevant Norway 2 720 (85) (86) Faroe Islands 150 (87) TAC Not relevant (1) Excluding waters within six miles of UK baselines at Shetland, Fair Isle and Foula. (2) To be taken in zone IV. (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) To be fished in EU waters of IIa, IV, Vb, VI and VII. (5) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed 3 000 tonnes. (6) Including ling. The quotas for Norway are ling 6 140 tonnes, and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes ad may only be fished with long-lines in Vb, VI and VII. (7) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (8) To be taken in Skagerrak. (9) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between IVa and IVb. (10) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (11) By-catches of cod, haddock, Pollack and whiting and saithe shall be counted against the quota for these species. (12) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (13) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (14) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (15) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 ° 56 ²N, 1 ° 19,1 ²E) to latitude 51 ° 33 ²N and hence due west to a point on the coast of the United Kingdom. (16) Up to 50 % of this quota may be taken in IVb. However, the use of this special condition must be notified in advance to the Commission (HER/*04B.). (17) Reference is to the herring stock in VIa, north of 56 ° 00 ²N and in that part of VIa which is situated east of 07 ° 00 ²W and north of 55 ° 00 ²N, excluding the Clyde. (18) This quota may only be taken in VIa north of 56 ° 30 ²N. (19) The use of this quota is subject to the conditions set out in point 1 of the Appendix to this Annex. (20) In addition to this quota, Member States may allow vessels participating in initiatives regarding fully documented fisheries to make additional catches within an overall limit of an additional 5 % of the quota allocated to that Member State, provided that:  the vessel makes use of closed circuit television cameras (CCTV), associated to a system of sensors, that record all fishing and processing activities on board the vessel,  all catches of cod with that vessel are counted against the quota, including those fish below the minimum landing size,  the additional catches are limited to 30 % of the normal catch limit applicable to such a vessel or to an amount which is justified as being capable of ensuring that there will be no increase in the fishing mortality of the cod stock,  where a Member State detects that a vessel participating in the initiative is not complying with the above conditions, the Member State shall withdraw the additional catches granted to that vessel and exclude it from any further participation in this initiative. (21) The use of this quota is subject to the conditions set out in point 1 of the Appendix to this Annex. (22) In addition to this quota, Member States may allow vessels participating in initiatives regarding fully documented fisheries to make additional catches within an overall limit of an additional 5 % of the quota allocated to that Member State, provided that:  the vessel makes use of closed circuit television cameras (CCTV), associated to a system of sensors, that record all fishing and processing activities on board the vessel,  all catches of cod with that vessel are counted against the quota, including those fish below the minimum landing size,  the additional catches are limited to 30 % of the normal catch limit applicable to such a vessel or to an amount which is justified as capable of ensuring that there will be no increase in the fishing mortality of the cod stock,  where a MemberState detects that a vessel participating in the initiative is not complying with the above conditions, the MemberState shall withdraw the additional catches granted to that vessel and exclude it from any further participation in this initiative. (23) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (24) By-catches of haddock, pollack and whiting and saithe shall be counted against the quota for this species. (25) The use of this quota is subject to the conditions set out in point 2 of the Appendix to this Annex. (26) In addition to this quota, Member States may allow vessels participating in initiatives regarding fully documented fisheries to make additional catches within an overall limit of an additional 5 % of the quota allocated to that Member State, provided that:  the vessel makes use of closed circuit television cameras (CCTV), associated to a system of sensors, that record all fishing and processing activities on board the vessel,  all catches of cod with that vessel are counted against the quota, including those fish below the minimum landing size,  the additional catches are limited to 30 % of the normal catch limit applicable to such a vessel or to an amount which is justified as being capable of ensuring that there will be no increase in the fishing mortality of the cod stock,  where a Member State detects that a vessel participating in the initiative is not complying with the above conditions, the Member State shall withdraw the additional catches granted to that vessel and exclude it from any further participation in this initiative. (27) Excluding an estimate of 264 tonnes of industrial by-catches. (28) Excluding an estimate of 746 tonnes of industrial by-catches. (29) By-catches of cod, pollack and whiting and saithe shall be counted against the quota for these species. (30) Excluding an estimate of 773 tonnes of industrial by-catch. (31) The use of this quota is subject to the conditions set out in point 3 of the Appendix to this Annex. (32) Excluding an estimate of 1 063 tonnes of industrial by-catches. (33) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (34) By-catches of cod, haddock and saithe shall be counted against the quota for these species. (35) Of which up to 68 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (36) May be fished in Faroese waters within the overall access quantity of 14 000 tonnes available to the EU (WHB/*05B-F). (37) To be fished in EU waters of II, IVa, VIa north of 56 ° 30 ²N, VIb and VII west of 12 °W. (WHB/*8CX34). The catch in IVa shall be no more than 40 000 tonnes. (38) Of which up to 500 tonnes may consist of argentine (Argentina spp.). (39) Catches of blue whiting may include unavoidable catches of argentine (Argentina spp.). (40) To be fished in EU waters of II, IVa, V, VIa north of 56 ° 30 ²N, VIb and VII west of 12 ° W. The catch in IVa shall be no more than 2 250 tonnes. (41) Of which up to 68 % may be fished in Norwegian Exclusive Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM2). (42) May be fished in Faroese waters within the overall access quantity of 14 000 tonnes available to the EU (WHB/*05B-F). (43) To be counted against Norway's catch limits established under the Coastal States arrangement. (44) The catch in IV shall be no more than 21 753 tonnes, i.e. 25 % of Norway's access level. (45) To be counted against the catch limits of the Faroe Islands established under the Coastal States arrangement. (46) May also be fished in VIb. The catch in IV shall be no more than 3 500 tonnes. (47) Exclusively for by-catches. No directed fisheries are permitted under this quota. (48) To be fished in EU waters of IIa, IV, Vb, VI and VII. (49) By-catches of roundnose grenadier and black scabbard fish to be counted against this quota. To be fished in EU waters of VIa north of 56 ° 30 ²N and VIb. (50) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII shall not exceed 3 000 tonnes. (51) Including tusk. The quotas for Norway are ling 6 140 tonnes and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in zones Vb, VI and VII. (52) Including tusk. To be fished in VIb and VIa north of 56 ° 30 ²N. (53) Of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in VIa and VIb. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI shall not exceed 75 tonnes. (54) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (55) May only be taken in EU waters of IV and in IIIa. Catches taken within this quota are to be deducted from Norway's share of the TAC. (56) By-catches of cod, haddock, pollack and whiting shall be counted against the quota for these species. (57) Of which 350 tonnes are allocated to Norway and are to be taken in the EU waters of IIa and VI. In VI this quantity may only be fished with long-lines. (58) In accordance with the Council and Commission Statement made at the meeting of the Council of Fisheries Ministers on 14 and 15 December 2009 concerning the fisheries in Norwegian waters, an amount of 7 234 tonnes, corresponding to the unutilised quota for 2009 in Norwegian waters of IV for this species, may be fished in addition to this quota in the EU waters of this TAC area. (59) Including 242 tonnes to be taken in Norwegian waters south of 62 °N(MAC/*04N-). (60) When fishing in Norwegian waters, by-catches of cod, haddock, Pollack and whiting and saithe shall be counted against the quotas for these species. (61) May also be taken in Norwegian waters of IVa. (62) To be deducted from Norway's share of the TAC (access quota). This amount includes the Norwegian share in the North Sea TAC of the amount of 39 054 tonnes. This quota may be fished in IVa only, except for 3 000 tonnes that may be fished in IIIa. (63) May be fished in IIa, VIa north of 56 ° 30 ²N, IVa, VIId, VIIe, VIIf and VIIh. (64) May be fished in VIa north of 56 ° 30 ²N, VIIe, VIIf and VIIh. May also be fished in EU waters of IVa north of 59 °N from 1 January to 15 February and from 1September to 31 December. (65) Quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor MemberState. (66) May be fished only in EU waters of IV. (67) Including sandeel. (68) May only be fished in EU waters of IV. (69) May be fished in IV and VIa north of 56 ° 30 ²N. Any by-catch of blue whiting shall be counted against the blue whiting quota established for VIa, VIb and VII. (70) 1 832 tonnes can be caught as herring in fisheries using nets with mesh sizes less than 32 mm. If the quota of 1 832 tonnes of herring is exhausted then all fisheries using nets with mesh sizes less than 32 mm is prohibited. (71) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2010. (72) Up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the zone: EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, b, d and e; EU and international waters of Vb; international waters of XII and XIV. However, the use of this special condition must be notified in advance to the Commission (JAX/*2A-14). (73) May only be fished in EU waters of IV. (74) Up to 5 % of this quota fished in EU waters of divisions IIa or IVa before June 30 may be accounted for as fished under the quota concerning the zone of EU waters of IVb, IVc and VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*4BC7D). (75) Up to 5 % of this quota may be fished in division VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*07D.). (76) May be fished in IVa, VIa north of 56 ° 30 ²N, VIIe, VIIf and VIIh. (77) Quota may be fished in EU waters of IIa, IIIa and IV only. (78) This quota may be fished only in IV and VIa north of 56 ° 30 ²N. (79) Including inextricably mixed horse mackerel. (80) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (81) Of which no more than 400 tonnes of horse mackerel. (82) Taken with long-lines only, including grenadiers, rat tails, Mora mora and greater fork beard. (83) Quota allocated by Norway to Sweden of other species  at a traditional level. (84) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (85) Limited to IIa and IV. (86) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (87) Limited to by-catches of whitefish in IV and VIa north of 56 ° 30 ²N. ANNEX II Annex IB to Regulation (EU) No 53/2010 is replaced by the following: ANNEX IB NORTH-EAST ATLANTIC AND GREENLAND ICES zones I, II, V, XII, XIV and Greenland waters of NAFO 0 and1 Species: Snow crab Chionoecetes spp. Zone: Greenland waters of NAFO 0 and 1 (PCR/N01GRN) Ireland 62 Spain 437 EU 500 TAC Not relevant Species: Herring Clupea harengus Zone: EU and international waters of I and II (HER/1/2.) Belgium 34 (1) Denmark 33 079 (1) Germany 5 793 (1) Spain 109 (1) France 1 427 (1) Ireland 8 563 (1) The Netherlands 11 838 (1) Poland 1 674 (1) Portugal 109 (1) Finland 512 (1) Sweden 12 257 (1) United Kingdom 21 148 (1) EU 96 543 (1) Norway 86 889 (2) TAC 1 483 000 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters north of 62 °N and the fishery zone around Jan Mayen (HER/*2AJMN) Belgium 30 (3) Denmark 29 771 (3) Germany 5 214 (3) Spain 98 (3) France 1 284 (3) Ireland 7 707 (3) The Netherlands 10 654 (3) Poland 1 507 (3) Portugal 98 (3) Finland 461 (3) Sweden 11 032 (3) United Kingdom 19 033 (3) Species: Cod Gadus morhua Zone: Norwegian waters of I and II (COD/1N2AB.) Germany 2 423 Greece 300 Spain 2 702 Ireland 300 France 2 224 Portugal 2 702 United Kingdom 9 398 EU 20 050 TAC Not relevant Species: Cod Gadus morhua Zone: Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV (COD/N01514) Germany 1 636 (4) (5) United Kingdom 364 (4) (5) EU 2 500 (4) (5) (6) TAC Not relevant Species: Cod Gadus morhua Zone: I and IIb (COD/1/2B.) Germany 3 928 Spain 10 155 France 1 676 Poland 1 838 Portugal 2 144 United Kingdom 2 515 All Member States 100 (7) EU 22 356 (8) TAC 593 000 Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Faroese waters of Vb (C/H/05B-F.) Germany 10 France 60 United Kingdom 430 EU 500 TAC Not relevant Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of V and XIV (HAL/514GRN) Portugal 1 000 (9) EU 1 075 (10) TAC Not relevant Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of NAFO 0 and 1 (HAL/N01GRN) EU 75 (11) TAC Not relevant Species: Capelin Mallotus villosus Zone: IIb (CAP/02B.) EU 0 TAC 0 Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV (CAP/514GRN) All Member States 0 EU 0 TAC Not relevant Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II (HAD/1N2AB.) Germany 439 France 264 United Kingdom 1 347 EU 2 050 TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: Faroese waters (WHB/2A4AXF) Denmark 1 188 Germany 81 France 130 The Netherlands 113 United Kingdom 1 188 EU 2 700 TAC 540 000 (12) Species: Ling and Blue ling Molva molva and Molva dypterygia Zone: Faroese waters of Vb (B/L/05B-F.) Germany 791 France 1 755 United Kingdom 154 EU 2 700 (13) TAC Not relevant Species: Northern prawn Pandalus borealis Zone: Greenland waters of V and XIV (PRA/514GRN) Denmark 1 282 France 1 282 EU 7 000 (14) TAC Not relevant Species: Northern prawn Pandalus borealis Zone: Greenland waters of NAFO 0 and 1 (PRA/N01GRN) Denmark 2 000 France 2 000 EU 4 000 TAC Not relevant Species: Saithe Pollachius virens Zone: Norwegian waters of I and II (POK/1N2AB.) Germany 2 400 France 386 United Kingdom 214 EU 3 000 TAC Not relevant Species: Saithe Pollachius virens Zone: International waters of I and II (POK/1/2INT) EU 0 TAC Not relevant Species: Saithe Pollachius virens Zone: Faroese waters of Vb (POK/05B-F.) Belgium 49 Germany 301 France 1 463 The Netherlands 49 United Kingdom 563 EU 2 425 TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: Norwegian waters of I and II (GHL/1N2AB.) Germany 25 (15) United Kingdom 25 (15) EU 50 (15) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: International waters of I and II (GHL/1/2INT) EU 0 TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of V and XIV (GHL/514GRN) Germany 6 271 United Kingdom 330 EU 7 500 (16) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of NAFO 0 and 1 (GHL/N01GRN) Germany 1 850 EU 2 800 (17) TAC Not relevant Species: Mackerel Scomber scombrus Zone: Norwegian waters of IIa (MAC/02A-N.) Denmark 11 626 (18) EU 11 626 (18) TAC Not relevant Species: Mackerel Scomber scombrus Zone: Faroese waters of Vb (MAC/05B-F.) Denmark 3 765 (19) EU 3 765 (19) TAC Not relevant Species: Redfish Sebastes spp. Zone: EU and international waters of V; international waters of XII and XIV (RED/51214.) Estonia 210 Germany 4 266 Spain 749 France 398 Ireland 1 Latvia 76 The Netherlands 2 Poland 384 Portugal 896 United Kingdom 10 EU 6 992 (20) TAC 46 000 Species: Redfish Sebastes spp. Zone: Norwegian waters of I and II (RED/1N2AB.) Germany 766 (21) Spain 95 (21) France 84 (21) Portugal 405 (21) United Kingdom 150 (21) EU 1 500 (21) TAC Not relevant Species: Redfish Sebastes spp. Zone: International waters of I and II (RED/1/2INT) EU Not relevant (22) (23) TAC 8 600 Species: Redfish Sebastes spp. Zone: Greenland waters of V and XIV (RED/514GRN) Germany 6 041 (24) France 30 (24) United Kingdom 42 (24) EU 8 000 (24) (25) (26) TAC Not relevant Species: Redfish Sebastes spp. Zone: Icelandic waters of Va (RED/05A-IS) Belgium 0 (27) (28) (29) Germany 0 (27) (28) (29) France 0 (27) (28) (29) United Kingdom 0 (27) (28) (29) EU 0 (27) (28) (29) TAC Not relevant Species: Redfish Sebastes spp. Zone: Faroese waters Vb (RED/05B-F.) Belgium 11 Germany 1 473 France 99 United Kingdom 17 EU 1 600 TAC Not relevant Species: By-catches Zone: Greenland waters of NAFO 0 and 1 (XBC/N01GRN) EU 2 300 (30) (31) TAC Not relevant Species: Other species (32) Zone: Norwegian waters of I and II (OTH/1N2AB.) Germany 117 (32) France 47 (32) United Kingdom 186 (32) EU 350 (32) TAC Not relevant Species: Other species (33) Zone: Faroese waters of Vb (OTH/05B-F.) Germany 305 France 275 United Kingdom 180 EU 760 TAC Not relevant Species: Flatfish Zone: Faroese waters of Vb (FLX/05B-F.) Germany 54 France 42 United Kingdom 204 EU 300 TAC Not relevant (1) When reporting catches to the European Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, EU waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. (2) Catches taken against this quota are to be deducted from Norway's share of the TAC (access quota). This quota may be fished in EU waters north of 62 °N. (3) When the sum of the catches of all Member States has reached 86 889 tonnes no further catches shall be permitted. (4) To be fished south of 61 °N in West Greenland and south of 62 °N in East Greenland. (5) Vessels shall have a scientific observer on board. (6) Of which 500 tonnes are allocated to Norway. May only be fished south of 62 °N in XIV and Va and south of 61 °N in NAFO 1. (7) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (8) The allocation of the share of the cod stock available to the Community in the zone Spitsbergen and BearIsland is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (9) To be fished by no more than six EU demersal long-liners targeting Atlantic halibut. Catches of associated species to be counted against this quota. (10) Of which 75 tonnes to be fished only with long-lines, are allocated to Norway. (11) Of which 75 tonnes to be fished with long-lines, are allocated to Norway. (12) TAC agreed by the EU, Faroe Islands, Norway and Iceland. (13) By-catch of maximum of 952 tonnes of roundnose grenadier and black scabbard fish to be counted against this quota. (14) Of which 3 100 tonnes are allocated to Norway and 1 335 tonnes to the Faroe Islands. (15) Only as by-catch. (16) Of which 824 tonnes are allocated to Norway and 75 tonnes are allocated to the Faroe Islands. (17) Of which 800 tonnes are allocated to Norway and 150 tonnes are allocated to the Faroe Islands. To be fished in NAFO 1 only. (18) May also be fished in IVa and in international waters of IIa (MAC/*04A2A). (19) May be fished in EU waters of IVa (MAC/*04A.). (20) No more than 70 % of the quota may be taken within the area bounded by the following coordinates and no more than 15 % of the quota may be taken within that area during the period from 1 April to 10 May. (RED/*5X14.). Point No Latitude N Longitude W 1 64 ° 45 28 ° 30 2 62 ° 50 25 ° 45 3 61 ° 55 26 ° 45 4 61 ° 00 26 ° 30 5 59 ° 00 30 ° 00 6 59 ° 00 34 ° 00 7 61 ° 30 34 ° 00 8 62 ° 50 36 ° 00 9 64 ° 45 28 ° 30 (21) Only as by-catch. (22) The fishery will only take place within the period from 15 August to 30 November 2010. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From this date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (23) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (24) May only be fished by pelagic trawl. May be fished east or west. The quota may be taken in the NEAFC Regulatory Area on the condition that Greenlandic reporting conditions are fulfilled (RED/*51214). (25) Of which 1 500 tonnes are allocated to Norway and 385 tonnes are allocated to the Faroe Islands. (26) No more than 70 % of the quota may be taken within the area bounded by the following coordinates and no more than 15 % of the quota may be taken within that area during the period from 1 April to 10 May. (RED/*5-14.) Point No Latitude N Longitude W 1 64 ° 45 28 ° 30 2 62 ° 50 25 ° 45 3 61 ° 55 26 ° 45 4 61 ° 00 26 ° 30 5 59 ° 00 30 ° 00 6 59 ° 00 34 ° 00 7 61 ° 30 34 ° 00 8 62 ° 50 36 ° 00 9 64 ° 45 28 ° 30 (27) Including unavoidable by-catches (cod not allowed). (28) To be fished between July and December. (29) Provisional quota pending the conclusions of fisheries consultations with Iceland for 2010. (30) By-catches are defined as any catches of species not covered by the vessel's target species indicated on the fishing authorisation. May be fished east or west. (31) Of which 120 tonnes of roundnose grenadier are allocated to Norway. To be fished in V, XIV and NAFO 1 only. (32) Only as by-catch. (33) Excluding fish species of no commercial value. ANNEX III Annex IH to Regulation (EU) No 53/2010 is replaced by the following: ANNEX IH WCFPC area Species: Swordfish Xiphias gladius Zone: That part of the WCPFC Area south of 20 ° S (F7120S) EU 3 170,36 TAC Not relevant ANNEX IV Annex III to Regulation (EU) No 53/2010 is replaced by the following: ANNEX III Quantitative limitations of fishing authorisations for EU vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen (6) Herring, north of 62 ° 00 ²N 93 DK: 32, DE: 6, FR: 1, IE: 9, NL: 11, PL: 1, SV: 12, UK: 21 69 Demersal species, north of 62 ° 00 ²N 80 DE: 16, IE: 1, ES: 20, FR: 18, PT: 9, UK: 14 50 Mackerel, south of 62 ° 00 ²N, purse-seine fishery 31 DK: 26 (1), DE: 4 (1), FR: 2 (1), IE: 40 (1), NL: 11 (1), SE: 9 (1), UK: 36 (1) not relevant Mackerel, south of 62 ° 00 ²N, trawl fishery 97 not relevant Mackerel, north of 62 ° 00 ²N, purse-seine fishery 11 (2) DK: 11 not relevant Industrial species, south of 62 ° 00 ²N 480 DK: 450, UK: 30 150 Faroese waters (7) All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ²N and east of 6 ° 30 ²W 8 (3) 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, these vessels may operate in the area between 61 ° 20 ²N and 62 ° 00 ²N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ²N and west of 9 ° 00 ²W and in the area between 7 ° 00 ²W and 9 ° 00 ²W south of 60 ° 30 ²N and in the area south-west of a line between 60 ° 30 ²N, 7 ° 00 ²W and 60 ° 00 ²N, 6 ° 00 ²W 70 DE: 8 (4), FR: 12 (4), UK: 0 (4) 20 (5) Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the cod-end 70 22 (5) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting . 36 DE: 3, DK: 19, FR: 2, NL: 5, UK: 5 20 Line fisheries 10 UK: 10 6 Mackerel 12 DK: 12 12 Herring, north of 61 ° N 21 DK: 7, DE: 1, IE: 2, FR: 0, NL: 3, SV: 3, UK: 5 21 (1) This allocation is valid for purse-seine and trawl fisheries. (2) To be selected from the 11 fishing authorisations for purse-seine fishery for mackerel south of 62 ° 00 ²N. (3) Following the Agreed Record of 1999, the figures for the directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines . (4) These figures refer to the maximum number of vessels present at any time. (5) These figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines . (6) The fishing authorisations for fishing activities in these waters may only be granted as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. (7) The fishing authorisations for fishing activities in these waters may only be granted as from the date of conclusion of the bilateral fisheries arrangement with the Faroe Islands for 2010.